fiL
                                STATE OF MINNESOTA                         February 18, 2016

                                                                            ORU:EOF
                                 IN SUPREME COURT                        APPB..lAJEC--.,.,

                                         A14-1416


In re Petition for Disciplinary Action against
Marc G. Kurzman, a Minnesota Attorney,
Registration No. 59080.


                                        ORDER

       We suspended respondent Marc G. Kurzman from the practice of law for a

minimum of60 days, effective December 9, 2015. See In re Kurzman, 871 N.W.2d 753,

760 (Minn. 2015). Respondent has filed an affidavit seeking reinstatement in which he

states that he has fully complied with the terms of the suspension order, except for

successful completion of the professional responsibility portion of the state bar

examination, which is not required until November 25, 2016. The Director of the Office

of Lawyers Professional Responsibility does not oppose the request.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.     Respondent Marc G. Kurzman is conditionally reinstated to the practice of

law in the State of Minnesota, subject to his successful completion of the professional

responsibility portion of the state bar examination, and is placed on disciplinary probation

for 2 years subject to the following terms and conditions:

       (a)    Respondent shall cooperate fully with the Director's Office in its
       efforts to monitor compliance with this probation. Respondent shall
       promptly respond to the Director's correspondence by its due date.


                                             1
Respondent shall provide the Director with a current mailing address and
shall immediately notify the Director of any change of address. Respondent
shall cooperate with the Director's investigation of any allegations of
unprofessional conduct that may come to the Director's attention. Upon the
Director's request, respondent shall authorize the release of infonnation and
documentation to verify compliance with the tenns of this probation;

(b)  Respondent shall abide by the Minnesota Rules of Professional
Conduct;

(c)    Respondent shall be supervised by a licensed Minnesota attorney
appointed by the Director to monitor compliance with the tenns of this
probation. Within 14 days of the date of this order, respondent shall provide
the Director with the names of four attorneys who have agreed to be
nominated as respondent's supervisor. If, after diligent effort, respondent is
unable to locate a supervisor acceptable to the Director, the Director will seek
to appoint a supervisor. Until a supervisor has signed a consent to supervise,
respondent shall, on the first day of each month, provide the Director with an
inventory of client files as described in paragraph (d) below. Respondent
shall make active client files available to the Director upon request;

(d)     Respondent shall cooperate fully with his supervisor's efforts to
monitor compliance with probation. Respondent shall contact the supervisor
and schedule a minimum of one in-person meeting per calendar quarter.
Respondent shall submit to the supervisor an inventory of all active client
files for which respondent is responsible by the first day of each month
during the probation. With respect to each active file, the inventory shall
disclose the client name, type of representation, date opened, most recent
activity, next anticipated action, and anticipated closing date. Respondent's
supervisor shall file written reports with the Director at least quarterly, or at
such more frequent intervals as the Director may reasonably request; and

(e)     Respondent shall initiate and maintain office procedures that ensure
that there are prompt responses to correspondence, telephone calls, and other
important communications from clients, courts, and other persons interested
in matters that respondent is handling, and that will ensure that respondent
regularly reviews each and every file and completes legal matters on a timely
basis. Within 4 weeks of the date of this order, respondent shall provide to
the Director, and to the supervising attorney immediately when appointed, a
written plan showing the office procedures he has designed and implemented
to ensure that he complies with the probation requirements. Respondent shall
immediately provide to the Director and the supervising attorney any
changes he makes to his plan.


                                       2
       2.     By November 25, 2016, respondent shall comply with Rule 18(e)(3), Rules

on Lawyers Professional Responsibility (RLPR), by filing with the Clerk of Appellate

Courts and serving upon the Director proof of respondent's successful completion of the

professional responsibility portion of the state bar examination. Failure to do so shall result

in automatic re-suspension pending proof of successful completion of the examination,

pursuant to Rule 18(e)(3 ), RLPR.


       Dated: February 18, 2016                    BY THE COURT:


                                                   {)~ t>l
                                                   David R. Stras
                                                   Associate Justice




                                              3